The plaintiff in error, hereinafter called defendant, was convicted in the county court of Pottawatomie county on a charge of having the unlawful possession of whisky, and was sentenced to serve a term of six months in the county jail and to pay a fine of $500.
The record discloses that at the time charged certain officers with a search warrant searched the premises of one *Page 395 
Allen in the city of Shawnee and found defendant and several persons there, whom they searched. They took a pistol from the person of defendant, and then arrested him. As they were leaving, they had him point out his car; in it they found six gallons of whisky. Judgment was entered in March, 1929; the appeal lodged in this court in May, 1929. No briefs in support of the appeal have been filed. If the errors had been urged, there might have been a serious question as to the validity of the search of defendant and his car. The errors, however, are not fundamental. This court has many times held that, where no brief in support of an appeal from conviction for a misdemeanor is filed and no jurisdictional or fundamental error is apparent, the case will not be reversed.
The case is affirmed.